Citation Nr: 0028137	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  98-02 009A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the January 
26, 1998 Board of Veterans' Appeals (Board) decision, which 
denied entitlement to service connection for an acquired 
psychiatric disorder and which dismissed the appeal of 
entitlement to service connection for migraine headaches.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

This matter comes before the Board on a motion by the moving 
party filed in March 1999 alleging clear and unmistakable 
error in a January 1998 Board decision.


FINDING OF FACT

The pleadings submitted by the moving party alleging clear 
and unmistakable error in the January 1998 Board decision do 
not clearly and specifically set forth the Board's claimed 
error of fact or law and why the result in the decision would 
have been manifestly different but for the alleged error.


CONCLUSION OF LAW

The motion is insufficient to support revision of the Board's 
January 1998 decision on the basis of clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. 
§§ 20.1403(a) & (c), 20.1404(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 1998, the Board received the moving party's 
request for reconsideration of its January 1998 decision.  
This request was denied by the Board's Acting Chairman in 
April 1998.  The Acting Chairman found that the Board's 
decision contained findings of fact that had a plausible 
basis in the record, that the decision was consistent with 
the available evidence and applicable law/regulations, and 
that it contained clearly stated reasons and bases for the 
decision.

In March 1999, the moving party filed a statement that was 
construed as requesting further review of this Board decision 
on the grounds of clear and unmistakable error, as it was 
filed in response to a Board development letter regarding 
this matter.  In connection with this motion as well as his 
prior motion for reconsideration, the moving party submitted 
into the record copies of medical records previously 
considered by the Board in January 1998 as well as new 
medical records dated in March 1998 and June 1998.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.
(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

In addressing first the matter of the inclusion of the new 
evidence submitted with the moving party's motions for 
reconsideration, the Board must deny this part of the motion 
on procedural grounds.  As detailed above, except under 
limited circumstances, which for the reasons enunciated here 
are not applicable to the facts in this case, the regulations 
governing motions challenging a prior Board decision on the 
grounds of CUE specifically prohibit consideration of new 
evidence in connection with such motions.  38 C.F.R. 
§ 20.1403(b)(2) (Rule 1403(b)(2)).

Although the Board's decision of January 1998 falls under the 
purview of Rule 1403(b)(2) based on date of issuance, the new 
evidence submitted with this motion would not be considered 
"relevant documents" held constructively by VA, as it is 
not shown that the Board had direct or inferred knowledge of 
the existence of this new evidence when its decision was 
issued in January 1998.  Cf. Bell v. Derwinski, 2 Vet. App. 
611 (1992); Franzen v. Brown, 9 Vet. App. 235 (1996).  This 
is so because these medical reports post date the Board's 
decision, and it is not shown that such evidence was 
available but not obtained when the decision was issued.  
Moreover, it has not been claimed by the moving party that 
the Board should have had this evidence when it issued its 
decision in January 1998.

In light of the above, the Board concludes that its decision 
of January 1998 was not clearly and unmistakably erroneous on 
any of the other grounds advanced by the moving party.  As 
stated by the Court of Appeals for Veterans Claims (the 
Court) and adopted in the regulations governing motions 
alleging CUE in prior Board decisions, for such error to 
exist, the error must be "undebatable" and the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992)); 38 C.F.R. §§ 20.1403(a) & (c), 
20.1404(b) (1999).  On this point, the Board must emphasize 
that the Court has consistently stressed the rigorous nature 
of the concept of CUE.  Fugo, 6 Vet. App. at 43, 44 ("[i]t 
must always be remembered that CUE is a very specific and 
rare kind of 'error'" and, there is "presumption of 
validity to otherwise final decisions" and the "presumption 
is even stronger" when such cases are collaterally attacked 
on the basis of error).
Specifically, the Board finds that, apart from his submission 
of the evidence with his reconsideration requests, the moving 
party has failed to set forth why the Board decision of 
January 1998 was clearly and unmistakably erroneous, 
particularly, to the extent that had any alleged errors not 
been committed, the outcome in the case would have been 
manifestly different.  Fugo, 6 Vet. App. at 44.  Hence, there 
are no "clearly and specifically set forth" allegations 
from this motion addressing how the Board's decision 
contained any error that would compel the conclusion, to 
which reasonable minds could not differ, that the result in 
the decision would have been manifestly different but for 
alleged error.  In reviewing his pleadings, it appears that 
he disagrees with how the Board weighed or evaluated the 
evidence in its decision.  He argues only that the Board's 
January 1998 decision was incorrect because the evidence of 
record had shown that he suffers from a nervous condition and 
migraine headaches that had begun during service.  However, 
38 C.F.R. § 20.1403(d)(3) specifically states that a 
disagreement as to how facts were weighed or evaluated in a 
prior Board decision does not constitute CUE in a prior Board 
decision.

His pleadings submitted in connection with this motion offer 
nothing further of any substance regarding why the Board's 
decision was clearly and unmistakably in error.  The caselaw 
of the Court and the regulations cited above are clear on the 
point that allegations of CUE must be supported by specific 
allegations of error in fact or law in the Board decision, 
and if it is not absolutely clear that a different result 
would have ensued but for the error, the error complained of 
cannot be CUE.  The pleadings filed by the moving party with 
this motion herein lack these pleading requirements.

Accordingly, the Board concludes that the moving party has 
failed to set forth clearly and specifically a legal or 
factual basis to support a reason why the result in January 
1998 Board decision would have been manifestly different but 
for the alleged errors.  38 C.F.R. §§ 20.1403(a), 20.1404(b) 
(1999).



ORDER

The motion for revision of the January 26, 1998 Board 
decision on the grounds of CUE is denied.



		
	CHRISTOPHER P. KISSEL
Acting Veterans Law Judge
Board of Veterans' Appeals


 



